Citation Nr: 0834769	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a scar of the right 
eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefit 
sought on appeal.    


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1970 to May 1973.

2.  The RO has notified the Board that the veteran had died 
and provided a certificate of death indicating that the 
veteran died in April 2008.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant died during the pendency of the appeal.  As a 
matter of law, appellants' claims do not survive their 
deaths.  Zevalkinkv. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


